     Case 2:17-cv-00737-JCM-VCF Document 63 Filed 03/14/20 Page 1 of 2



 1   WRIGHT, FINLAY & ZAK, LLP
     Bradley T. Wibicki, Esq.
 2   Nevada Bar No. 11321
     Yanxiong Li, Esq.
 3
     Nevada Bar No. 12807
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     yli@wrightlegal.net
 6   Attorneys for Plaintiff, The Bank of New York Mellon f/k/a The Bank of New York as successor
     to JPMorgan Chase Bank, not individually but solely as trustee for the holders of the Bear
 7   Stearns ALT-A Trust 2005-1, Mortgage Pass-Through Certificates, Series 2005-1
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   THE BANK OF NEW YORK MELLON F/K/A                  Case No.: 2:17-cv-00737-JCM-VCF
     THE BANK OF NEW YORK AS SUCCESSOR
11   TO JPMORGAN CHASE BANK, NOT
     INDIVIDUALLY BUT SOLELY AS TRUSTEE                 ORDER RELEASING SECURITY
12
     FOR THE HOLDERS OF THE BEAR                        BOND
13   STEARNS ALT-A TRUST 2005-1,
     MORTGAGE PASS-THROUGH
14   CERTIFICATES, SERIES 2005-1,

15                 Plaintiff,
            vs.
16
     PREMIER ONE HOLDINGS INC., a Nevada
17   corporation; YING M. SHIH, an individual;
     SMM Capital LLC, a Nevada limited liability
18
     company; BIN ZHANG, an individual; AMBER
19   HILLS II HOMEOWNERS’ ASSOCIATION,
     INC., a Nevada non-profit corporation;
20   ABSOLUTE COLLECTION SERVICES LLC, a
     Nevada limited liability company; DOE
21   INDIVIDUALS I through X; and ROE
     CORPORATIONS I through X, inclusive,
22
                   Defendants.
23
            Plaintiff, The Bank of New York Mellon f/k/a The Bank of New York as successor to
24

25   JPMorgan Chase Bank, not individually but solely as trustee for the holders of the Bear Stearns

26   ALT-A Trust 2005-1, Mortgage Pass-Through Certificates, Series 2005-1 (“BONY”) by and

27

28

                                               Page 1 of 2
     Case 2:17-cv-00737-JCM-VCF Document 63 Filed 03/14/20 Page 2 of 2



 1   through its counsel of record, Yanxiong Li, Esq., opened this case by filing a complaint on
 2   March 14, 2017. BONY filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1)
 3
     on July 11, 2017 (ECF No. 26). The Court entered a Default Judgment against Defendants
 4
     PREMIER ONE HOLDINGS INC.; YING M. SHIH; SMM Capital LLC; and BIN ZHANG on
 5
     November 28, 2017 (ECF No. 47). The Court granted the Stipulation to Dismiss Amber Hills II
 6
     Homeowners’ Association and Absolute Collection Services, LLC on June 5, 2018 (ECF No.
 7

 8   50).

 9          IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with the

10   certificate of cash deposit, ECF No. 26, to:
11                  WRIGHT, FINLAY & ZAK, LLP
                    7785 W. Sahara Ave., Suite 200
12
                    Las Vegas, NV 89117
13
     unless a party objects to this order by no later than 10 days.
14
            March
     Dated this    16, day
                ______ 2020.
                           of ______________, 2020.
15

16
                                                     _______________________________________
17                                                   UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                    Page 2 of 2
